Title: To George Washington from Colonel William Malcom, 29 October 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Fort Clinton [West Point, N.Y.] Oct. 29. 1778
          
          This Accompanys the weekly return of the Garrison—My information from York are that the Enemy have thireteen encampments on York, Island, the Hessians about fort Washington in Number—very few men in the other Camps—A very great number embarkd last Sunday—no Artillery to be Seen any where but in the Redouts, near 200 Sail of Vessells in the Harbour & at the Watering place—Delancy & Bayards N[ew] Levys embark’d—Quantitys of Merchant goods going on board—the Wood Cutters call’d in—a very Small guard in the House at P[aulus] Hook—no tents there—a report in the City that the Hessians are to be left as Garrison. your Excellencys mo: Ob. Servant
          
            W. Malcom
          
        